Mr. Justice Farmer delivered the opinion of the court : It will be seen from the bill, the substance of which we have endeavored to set out, appellant’s contention is that the attempted vacation of the street and alley by the city of Chicago was for the private use and benefit of private individuals, and if this be true, it is argued the ordinance and decree relied on are ineffectual to accomplish that purpose. The nature of a city’s title and interest in its public streets, and the limitations upon the power conferred upon it by the legislature to vacate streets and alleys, has been so often and thoroughly passed upon by this court as to not require further discussion here. Some of the cases where these questions have been discussed are Smith v. McDowell, 148 Ill. 51, Canal Comrs. v. Village of East Peoria, 179 id. 214, Pennsylvania Co. v. City of Chicago, 181 id. 289, City of Mt. Carmel v. Shaw, 155 id. 37, Parker v. Catholic Bishop, 146 id. 158, and People v. Atchison, Topeka and Santa Fe Railway Co. 217 id. 594. In our opinion, however, this case cannot be disposed of by a determination of whether the city of Chicago exercised a reasonable discretion, within the limits of the power conferred upon it by the legislature, in the adoption of the ordinance. Appellant’s bill alleges appellees instituted a suit in chancery against the city of Chicago claiming the ownership of the property in dispute, and sets out in full the decree entered in that case. It appears from the decree the court had jurisdiction of the city of Chicago, and the cause coming on to be heard upon the stipulation of the parties as to the facts, the parties being represented by their respective counsel, the court decreed appellees to be the owners in fee simple of the property in dispute, describing it particularly, and enjoined the city of Chicago from interfering with their use and enjoyment of it. A special ground of appellees’ demurrer to appellant’s bill in this case was, “that it appears by the complainant’s bill that all the questions and issues therein presented have been presented, prosecuted and finally adjudicated by a court of competent jurisdiction in a suit between the same parties in interest and their privies.” Appellant insists that said decree was not the result of the deliberation of the court upon a contested issue of facts, but was entered by consent of the corporation counsel of the city of Chicago, who acted under the direction of the city council of said city, and is therefore not binding upon the people. The bill here does not question the court’s jurisdiction of the subject matter and of the parties, nor is there any allegation that the parties, or either of them, were guilty of airy fraud in the procurement of said decree. The argument is made that the public was not fairly represented by the city in the suit wherein said decree was rendered; that the decree was consented to by the city of Chicago as a part of its plan to vacate, for the benefit of appellees, a portion of a public street and alley, and for that reason it is not res judicata against the public and the public is not affected thereby. A city’s relation to its streets and alleys is that of trustee for the use and benefit of the public, and in legal proceedings where the existence of a public street is involved the public may be represented by the city or by the Attorney General or the State’s attorney. If a suit is instituted by an individual to establish the title to and recover the possession of land claimed by a city to be a public street, it is not necessary that both the city and the people of the State should be made parties to the suit in order that the judgment may be binding upon the public. Neither is it necessary in an action to establish the existence of a public street that the people of the State and city should join as plaintiffs. In such case, where the city is a party, it is the representative of the public. The people of the State are privies, and a judgment not the result of fraud and collusion is binding upon the people. Elson v. Comstock, 150 Ill. 303; O’Connell v. Chicago Terminal Railroad Co. 184 id. 308; State v. Rainey, 74 Mo. 229. A very clear discussion of the question will be found in People v. Holladay, 93 Cal. 241, (27 Am. St. Rep. 186.) In that case the suit was brought by the Attorney General on behalf of the people, upon the relation of a citizen, claiming that certain land in the city of San Francisco had been lawfully dedicated to the public use as a public square, and had been entered upon by the defendant, Holladay, and the public use of the land obstructed by the erection of fences and buildings thereon. One of the defenses set up by Holladay in his answer was, that previous to the commencement of the suit he had brought an action against the city and county of San Francisco claiming title to the land and asking to have his title quieted as against the adverse claims of said city and county, and that in said proceedings judgment was entered in his favor. The Supreme Court of California held that judgment was binding on the public, and said: “The city and county of San Francisco is a municipal corporation created by the legislature of the State, and has conferred upon it by the State full power and jurisdiction over the public squares within its territorial limits, with the right to sue and be sued, and this necessarily includes the authority to maintain and defend all actions relating to its right to subject to the public use such squares or land claimed by it to have been dedicated for such purposes ; and in any action brought by it for the purpose of vindicating and protecting the public rights in such squares, or land claimed as such, the State would be bound by the result, because in such action the city and county would, in fact, represent the people of the State by virtue of the authority given it to maintain such actions for the purpose of preserving the public rights of which it is the trustee. * * * And we see no reason why these same rights might not also be tried and determined in an appropriate action in which the municipality might be a defendant,—as, for instance, ejectment, where it had ousted the claimant from the possession, or by injunction, where it threatened to remove his buildings or trees or a portion of the soil from the land claimed by it as a public square; and the public would be bound by the final judgment therein if the action was conducted in good faith on the part of the city. The rule that the citizen shall not be twice vexed for' the same cause of action is as binding upon the State as upon other litigants; and the legislature, in conferring upon the city power to maintain and defend in the courts the rights of the State to streets and squares within its limits must be presumed to have done so with reference to this well-known maxim, and to have intended that the State should be bound by the result of such litigation.” The cases determined by this court, above cited, did not so directly involve the precise question to be determined as did the California case, but they are analogous in principle and the rules announced in them are clearly in harmony with the Holladay case. Appellant contends that the deed of vacation of the street and. alley executed by the Deerings and Howe was invalid, and that they knew or believed this to be true is shown by the fact of their agreeing to deed the city the strip of land above described, paying $500 in cash and securing the adoption of the ordinance of vacation. The merits of the suit by appellees against the city to establish their claim to the land in dispute cannot be inquired into by us in this case. The decree recites that the facts were stipulated between the respective parties. In the absence of charges of fraud and collusion in the bill in procuring the decree it is not subject to attack, either directly or collaterally. Nothing appears upon the face of it showing fraud or bad faith or that the court did not act advisedly. In O’Connell v. Chicago Terminal Railroad Co. supra, certain parties filed a bill to enjoin the railroad company from constructing its road-bed across an alleged highway over certain premises in the village of Summit. Complainants denied.the existence of the public highway, and on the trial offered in evidence a decree .previously entered in a suit of Jane S.- Martin against the village of Summit. That suit was a bill in chancery by Jane S. Martin denying the existence of the highway in question, and asking that the village of Summit be enjoined from further using it or prosecuting work on it as a highway. The decree found the allegations of the bill to be true that no such highway as claimed by the village existed, and perpetually enjoined the village as prayed. This decree was objected to on the ground that the Chicago Terminal Transfer Railroad Company and its co-defendants were not parties to that suit and the decree was therefore not binding on them. The objection was sustained, and this court held the ruling of the trial court in sustaining the objection to be erroneous^ on the ground that the decree in the Martin case was an adjudication that the highway did not exist, and while the Chicago Terminal Transfer Railroad Company and its co-defendants were not parties to that suit, they were privies to the .decree and were bound thereby as conclusively as was the village of Summit. The court said (p. 324) : “In the Martin case the village of Summit was defendant, and claimed, as the representative of the public, to be the owner of the highway in question. Upon its organization the village succeeded to whatever rights the town of Lyons had in the highway. The decree in the Martin case adjudicated upon the rights of the village in and to this very highway. The appellees last above named are here claiming the right to use this highway through an ordinance passed by the village of Summit, giving them permission to cross the highway. They set up no rights here except so far as they derive them from the village and its ordinance, as already described, hence they cannot be regarded otherwise than as privies, claiming in privity with the village of Summit. Their rights are therefore affected by the decree rendered in the Martin case. As that decree held that the village of Summit had no right to the public highway which is here claimed to exist, the village could not clothe these appellees with any right or interest in said highway. In order to succeed here under the issues made by the pleadings, appellees must establish the existence of the alleged highway, throughout its whole length, across the three lots 5, 4 and 3, and as the Martin decree stands in the way of the establishment of any such highway, the defense made by the appellees to this bill falls to the ground. It makes no difference whether the decree in the Martin case was a consent decree or not. Even if entered by consent of the village, it is binding upon those who are in privity with the village.” In the California case, before cited, the court expressed its conviction that the judgment in favor of Holladay and against the city and county of San Francisco was wrong, but said “its force as an adjudication of the rights of the parties thereto and those in privity with them is not affected thereby.” In Knobloch v. Mueller, 123 Ill. 554, it was held a decree entered by consent cannot be reversed, impeached or set aside by bill of review or bill in the nature of a bill of review, except for fraud. Appellant places great reliance upon Jenkins v. Robertson, 1 L. R. Scotch Div. & App. H. of L. 117. But we do not think it conclusive in favor of appellant’s position, and in the absence of allegations of fraud in procuring the decree in the suit of appellees against the city of Chicago we think it clear, under the decisions of this court and the courts of other States in the Union, said decree was binding upon the appellant, whether erroneous or not. The decree of the superior court sustaining the demurrer and dismissing the bill is affirmed. Decree affirmed.